
	
		II
		110th CONGRESS
		1st Session
		S. 1540
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2007
			Mrs. Dole (for herself,
			 Mrs. Lincoln, Mr. Burr, Mr.
			 Durbin, Mr. Vitter, and
			 Mr. Allard) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide a tax credit for the transportation of food for charitable
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hunger Relief Trucking Tax Credit
			 Act.
		2.Credit for
			 transportation of food for charitable purposes
			(a)In
			 GeneralSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					30D.Credit for transportation of food for
				charitable purposes
						(a)Allowance of
				creditThere shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to 25 cents for each mile for which the taxpayer uses a qualified
				truck for a qualified charitable purpose during the taxable year.
						(b)Qualified
				charitable purposeFor
				purposes of this section, the term qualified charitable purpose
				means the transportation of food in connection with the hunger relief efforts
				of an organization which is described in section 501(c)(3) and is exempt from
				taxation under section 501(a) (other than a private foundation, as defined in
				section 509(a), which is not an operating foundation, as defined in section
				4942(j)(3)).
						(c)Qualified
				truckFor purposes of this
				section, the term qualified truck means a truck which—
							(1)has a capacity of not less than 1,760 cubic
				square feet,
							(2)is owned, leased, or operated by the
				taxpayer, and
							(3)is ordinarily used for hauling property in
				the course of a business.
							(d)Other
				rules
							(1)Denial of
				double benefitNo credit
				shall be allowed under this section with respect to any amount for which a
				deduction is allowed under any other provision of this chapter.
							(2)No credit where
				taxpayer is compensatedNo
				credit shall be allowed under this section if the taxpayer receives
				compensation in connection with the use of the qualified truck for the
				qualified charitable purpose.
							(3)Capacity
				requirementNo credit shall
				be allowed under this section unless at least 50 percent of the hauling
				capacity of the qualified truck (measured in cubic square feet) is used for the
				qualified charitable
				purpose.
							.
			(b)Conforming
			 amendmentThe table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
				
					Sec. 30D. Credit for transportation of food for
				charitable purposes..
				
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after December 31,
			 2007.
			
